DETAILED CORRESPONDENCE
RE: Morsey et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 1/25/2021 is acknowledged. New claims 38-39 have been added. Claims 1, 3-6, 17, 18, 20 and 30-39 are pending. Claims 2, 7-16, 19 and 21-29 are canceled. Claims 20, 32 and 36-37 have been withdrawn from consideration. Amended claim 6 and new claim 39 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1, 4-6, 17, 18, 20, 30, 32-34 and 36 have been amended.	
3.	Claims 1, 3-5, 17, 18, 30-31, 33-35 and 38 are under examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/5/2020 has been considered. 
5.	The information disclosure statement filed 1/25/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered as it pertains to the foreign prior art JP2012511329.

	
Objections Withdrawn
6.	The objections to claims 1, 30-31 and 33-35 for various informalities are withdrawn in view of applicant’s amendment to the claims. 

Rejections Withdrawn
7.	The rejection of claims 4-5 and 26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of applicant’s amendment to the claims. 
8.	The rejection of claims 1, 3-9, 17 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to provide adequate written description for cFc variants having one, two, three, four, or five amino acid substitutions (can be any combinations) selected from P4A, D31A, N63A, A93G, and P95A is withdrawn in view of applicant’s amendment to the claims. 
9. 	The rejection of claims 1, 3-9, 17 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for seven cFc variants listed in Table 3 (i.e. D31A, N63A, D31A+N63A, P4A, A98G, P95A and D31A+N63A+P4A+A93G+P95A), and caninized antibodies comprising said cFc variants, does not reasonably provide enablement for the full scope of the cFc variants and caninized antibodies is withdrawn in view of applicant’s amendment to the claims. 
10.	The rejection of claims 6-9 under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an antibody which specifically binds canine PD-1 and comprises all six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) of a parental antibody, does not reasonably provide enablement for an antibody comprising less than 6 CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, 
11.	The rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by Gearing (WO 2012/153126A1, pub. date: 11/15/2012, IDS filed on 12/12/2019) is withdrawn in view of applicant’s amendment to the claims. 
12.	The rejection of claims 1, 3-5 and 17-18 under 35 U.S.C. 103 as being unpatentable over Gearing (WO 2012/153126A1, pub. date: 11/15/2012, IDS filed on 12/12/2019), in view of Sasikumar et al. (US 2011/0318373A1, pub. date: 12/29/2011, IDS filed on 12/12/2019) and Li et al. (US 8,735,553B1, pub. date 5/27/2014, filing date: 14/076,214, effectively filed on 9/13/2013, IDS filed on 12/12/2019) is withdrawn in view of applicant’s amendment to the claims. 
13.	The rejection of claims 1, 3-7 and 17-18 under 35 U.S.C. 103 as being unpatentable over Morsey et al. (US 9,944,704, Date of Patent: 4/17/2018, effectively filed 12/20/2013), in view of Gearing (WO 2012/153126A1, pub. date: 11/15/2012, IDS filed on 12/12/2019) is withdrawn in view of applicant’s amendment to the claims. 
14.	The rejection of claims 1, 3-5 and 17-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.9,944,704, in view of Gearing (WO 2012/153126A1, pub. date: 11/15/2012, IDS filed on 12/12/2019) is withdrawn in view of applicant’s amendment to the claims.

Rejections Maintained
Claim Rejections - 35 USC § 112(a)
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claims 17-18 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	Applicant did not specifically argue the rejection of claims 17-18.
As indicated in the previous office action, claims 17-18 are drawn to antibodies defined solely by their binding epitopes. The state of art is that one cannot predict the structural features of plethora of antibodies that bind to a disclosed epitope. The studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that bind to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope. The disclosure of a fully characterized antigen is no longer sufficient written description of an antibody to that antigen. The specification discloses seven mouse anti-canine PD-1 monoclonal antibodies (1B5, 2G9, 2H9, 3B6, 4D12, 5G5 and 7C9, see Example 2 and Table 2), caninization of the mouse anti-canine PD-1 monoclonal antibodies (Example 3), and epitope mapping the antibodies (Example 5). For example, antibody 2G9 is shown to bind to SEQ ID NO:141. However, the specification does not establish that antibody 2G9 is representative of the claimed 

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	Claims 1, 3-5, 17, 18 and 30-31 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.10,550,194 in view of Gearing (WO 2012/153126A1, pub. date: 11/15/2012, IDS filed on 12/12/2019).
The response states that Morsey et al., [U.S. 10,550,194] is drawn to an antibody or antigen binding fragment thereof that binds canine Programmed Death Ligand 1 (canine PD-L1) not canine PD-1. The presently claimed invention is not obvious on the ground of nonstatutory double patenting over Morsey et al., [U.S. 10,550,194]. Gearing cannot aid Morsey et al. [U.S. 10,550,194]. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a caninized antibody that binds PD-1 instead of PD-L1. 
It is noted that in the previous office action, claims 30 and 31 were inadvertently omitted from the rejection as claim 4 of U.S. Patent No.10,550,194 specifically discloses two substitutions D31A and N63A. The examiner apologizes for any inconvenience.

New Grounds of Objection and Rejection
Claim Objections
19.	Claims 1 and 30 are objected to because of the following informalities:
	Claims 1 and 30 are objected to for improper use of the term “genetically modified”. Claims 1 and 30 recite an amino acid sequence. The term “genetically modified” is related to gene modification.
positions selected from the group consisting of (i) P4A, (ii) D31A, (iii) A93G, (iv) P95A, and (v) P4A, D3lA, N63A, A93G and P95A.  All alternatives (i) P4A, (ii) D31A, (iii) A93G, (iv) P95A, and (v) P4A, D3lA, N63A, A93G and P95A are amino acid substitutions (not positions).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
20.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


21.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "and antigen binding fragment thereof in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
22.	Claims 1, 3-5, 17-18 and 30-31 are rejected. Claims 33 and 38 are objected to as being dependent from a rejected claim. Claims 34-35 are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HONG SANG/Primary Examiner, Art Unit 1643